Citation Nr: 0402924	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel









INTRODUCTION

The late veteran served on active duty from January 1946 to 
November 1970.  The appellant in this appeal is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the appellant's claim 
of entitlement to service connection for the veteran's cause 
of death.


FINDINGS OF FACT

1.  The veteran had military service in the Republic of 
Vietnam and is presumed to have been exposed to one or more 
herbicide agents during this service.

2.  Post-service medical records establish that the veteran 
was treated for squamous cell carcinoma of the lung in the 
1990's which eventually caused his death on January [redacted], 1998.

3.  Squamous cell carcinoma of the lung is recognized in the 
applicable regulations as a presumptive disease associated 
with exposure to chemical herbicides, including Agent Orange.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the lung was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2003).

2.  A disability of service origin caused, or materially and 
substantially contributed to the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist the appellant with her 
claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  VA 
also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Because the claim 
is being granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 have 
been fully satisfied.

Factual Background & Analysis

The veteran's official death certificate shows that he died 
on January [redacted], 1998, of squamous cell carcinoma of the lung.  
At the time of his death he was not service-connected for any 
disability.  Review of his service medical records reveal 
normal findings with respect to his respiratory system and 
chest X-rays taken during his period of active duty reveal no 
abnormalities.  No tumors, cysts or other findings which may 
relate to onset of a cancerous condition affecting the 
veteran's lungs were shown in service.  Post-service medical 
records show that his lung cancer was not diagnosed until the 
1990's, many years after his separation from active duty in 
1970.  In December 2001 the veteran's widow filed a claim for 
service connection for the his cause of death.  Her essential 
contention is that her late husband's fatal lung cancer was 
the result of exposure to chemical herbicides during military 
service in Vietnam.

The veteran's military personnel records show that he served 
in the United States Navy and was awarded the Vietnam Service 
Medal for his service aboard the destroyer USS Leonard F. 
Mason (DD 852).  A July 1966 naval memorandum from the 
executive officer of the USS Leonard F. Mason certified that 
the veteran served aboard this vessel during operations in 
Vietnamese waters from July 1965 - May 1966.  According to 
the official history of the USS Leonard F. Mason, this 
warship was stationed offshore of South Vietnam during July 
1965 - May 1966 and fired over 8000 rounds of ammunition from 
its 5-inch guns at land targets in support of military ground 
and amphibious operations against enemy forces.  Photographs 
from the official history of the USS Leonard F. Mason show 
that it operated in close proximity to small indigenous 
Vietnamese watercraft and within very close visual range of 
the South Vietnamese coastline.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

With respect to the claim of service connection for the cause 
of the veteran's death as a residual of exposure to 
herbicides, the Board notes that a veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e) (2003), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C. § 1116(f) (2003).  Service in the Republic of Vietnam 
includes service in the waters offshore.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  Although there is no record of 
the veteran ever actually having set foot in the Republic of 
Vietnam during his period of active duty, we note that his 
service records establish that he served aboard the USS 
Leonard F. Mason during a period when this naval warship 
operated in the waters offshore from South Vietnam providing 
close artillery support of ground operations against land 
targets during July 1965 - May 1966.  The applicable laws and 
regulations therefore presume that he was exposed to Agent 
Orange during service.  

Having conceded exposure, 38 C.F.R. § 3.309(e) (2003) 
addresses specific diseases associated with exposure to 
certain herbicide agents and provides that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2003) are met even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2003) are 
also satisfied.  The specific diseases are: 

Chloracne or other acneform disease consistent with 
chloracne
Hodgkin's disease
Multiple myeloma
Non-Hodgkin's lymphoma
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term ``soft-tissue sarcoma'' includes the 
following:

Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
Proliferating (systemic) angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon sheath
Malignant schwannoma, including malignant schwannoma 
with 
rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and 
epithelioid malignant schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma

Note 2: For purposes of this section, the term acute and 
subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears 
within weeks or months of exposure to an herbicide agent and 
resolves 
within two years of the date of onset.

38 C.F.R. § 3.309(e)

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for number of cancers that include hepatobiliary, bone, 
urinary bladder, renal and testicular cancer.  See Notice, 67 
Fed. Reg. 42600 (2002).  

We observe upon application of the facts of this case to the 
pertinent law and regulations that the veteran's squamous 
cell carcinoma of the lung is recognized by the regulations 
as a disease which is presumed to be related to exposure to 
chemical herbicides in Vietnam.  We also find that the 
veteran's military records showing his naval service in the 
waters offshore of Southeast Asia meets the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) for service in the Republic of 
Vietnam.  Therefore, we conclude that his squamous cell 
carcinoma of the lung is linked to his period of active duty.  
As the medical evidence demonstrates that this diagnosis is 
the primary cause of the veteran's death in January 1998, the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death is granted.  

(When implementing our favorable appellate determination, we 
respectfully instruct the RO to address the appellant's 
related claims of entitlement to accrued benefits, 
Dependent's Educational Assistance pursuant to 
38 U.S.C. Chapter 35, and service-connected burial benefits.) 


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



